LOGO [g46698img_001.jpg]   Exhibit 10.8

February 28, 2008

Reference is made to that certain agreement entered into as of April 21, 2003,
as amended on December 20, 2006 (collectively the “Agreement”) between Asbury
Automotive Group, Inc. (“Asbury”) and Gordon Smith (“Executive”), a key employee
of Asbury, which provides for an agreed-upon compensation in the event that
Executive’s employment is terminated as defined in such Agreement. The parties
hereto agree to amend and restate such Agreement as hereinafter provided.

 

  1. Severance Pay Arrangement

If a Termination (as defined below) of Executive’s employment occurs at any time
during Executive’s employment, Asbury will pay Executive 12 months of
Executive’s base salary as of the date of Termination as Severance Pay. Payment
(subject to required withholding) will be made by Asbury to Executive in a lump
sum within 30 days of Termination.

If Executive participates in a bonus compensation plan at the date of
Termination, Severance Pay will also include a portion of the target bonus for
the year of Termination in an amount equal to the target bonus multiplied by the
percentage of such year that has expired through the date of Termination. Such
amount will be paid in a lump sum within 30 days of the date of Termination.

In addition, Executive shall be entitled for 12 months following the date of
Termination to continue to participate at the same level of coverage and
Executive contribution in any health, dental, disability and life insurance
plans, as may be amended from time to time, in which Executive was participating
immediately prior to the date of Termination. Such participation will terminate
30 days after Executive has obtained other employment under which Executive is
covered by equal benefits. Executive agrees to notify Asbury promptly upon
obtaining such other employment. At the option of Executive, COBRA coverage will
be available, as provided by company policy, at the termination of the extended
benefits provided above.

Notwithstanding anything herein to the contrary, if Executive is determined to
be a “specified employee” within the meaning of Section 409A of the Code (as
defined in Section 7 below) and if one or more of the payments or benefits to be
received by Executive pursuant to this agreement would be considered deferred
compensation subject to Section 409A of the Code, then no such payment shall be
made or benefit provided until six (6) months following Executive’s date of
Termination.

 



--------------------------------------------------------------------------------

  2. Change of Control Arrangement

In the event that a Termination occurs at any time within two years after a
Change of Control, then (1) the term “12 months” in the first and third
paragraphs of Section 1 of this agreement shall be replaced with “36 months” and
(2) the term “one year” in Section 6 of this agreement shall be replaced with
“36 months”. For purposes of this Section, “Change of Control” shall have the
meaning ascribed to such term in Asbury’s 2002 Equity Incentive Plan; as such
plan may be amended from time to time.

 

  3. Definition of Termination Triggering Severance Pay

A “Termination” triggering the Severance Pay set forth above in Sections 1 and 2
is defined as a termination of Executive’s employment with Asbury (1) by Asbury
without “cause”, or (2) by Executive because of (x) a material change in the
geographic location at which Executive must perform Executive’s services (which
shall in no event include a relocation of Executive’s current principal place of
business to a location less than 50 miles away), (y) a material diminution in
Executive’s base compensation, or (z) a material diminution in Executive’s
authority, duties, or responsibilities. For the avoidance of doubt, a
“Termination” shall not include a termination of Executive’s employment by
Asbury for “cause” or due to Executive’s death, “disability,” retirement or
voluntary resignation. The definition of “cause” is: (a) Executive’s gross
negligence or serious misconduct (including, without limitation, any criminal,
fraudulent or dishonest conduct) that is or may be injurious to Asbury or any of
its affiliates; or (b) Executive being convicted of, or entering a plea of nolo
contendere to, any crime that constitutes a felony or involves moral turpitude;
or (c) Executive’s material breach of Sections 4, 5 or 6 below; or
(d) Executive’s willful and continued failure to substantially perform
Executive’s duties with Asbury; or (e) Executive’s material breach of a material
written policy of Asbury. The definition of “disability” is a physical or mental
disability or infirmity that prevents the performance by Executive of his duties
lasting (or likely to last, based on competent medical evidence presented to
Asbury) for a continuous period of six months or longer.

 

  4. Confidential Information Nondisclosure Provision

During and after employment with Asbury, Executive agrees not to disclose to any
person (other than to an employee or director of Asbury or any affiliate and
except as may be required by law) and not to use to compete with Asbury or any
affiliate any confidential or proprietary information, knowledge or data that is
not in the public domain that was obtained by Executive while employed by Asbury
with respect to Asbury or any affiliate or with respect to any products,
improvements, customers, methods of distribution, sales, prices, profits, costs,
contracts, suppliers, business prospects, business methods, techniques,
research, trade secrets or know-how of



--------------------------------------------------------------------------------

Asbury or any affiliate (collectively, “Confidential Information”). In the event
Executive’s employment terminates for any reason, Executive will deliver to
Asbury on or before the date of termination all documents and data of any nature
pertaining to Executive’s work with Asbury and will not take any documents or
data or any reproduction, or any documents containing or pertaining to any
Confidential Information. Executive agrees that in the event of a breach by
Executive of this provision, Asbury shall be entitled to inform all potential or
new employers of this provision and to cease payments and benefits that would
otherwise be made pursuant to Sections 1 and 2 above, as well as to obtain
injunctive relief and damages which may include recovery of amounts paid to
Executive under this agreement.

 

  5. Non-Solicitation of Employees

Executive agrees that for a period of one year following payment to Executive as
required under Sections 1 and 2, Executive shall not directly or indirectly
solicit for employment or employ any person who, at any time during the 12
months preceding such last day of Executive’s employment, is or was employed by
Asbury or any affiliate or induce or attempt to persuade any employee of Asbury
or any affiliate to terminate their employment relationship. Executive agrees
that in the event of a breach by Executive of this provision, Asbury shall be
entitled to inform all potential or new employers of this provision and to cease
payments and benefits that would otherwise be made pursuant to Sections 1 and 2
above, as well as to obtain injunctive relief and damages which may include
recovery of amounts paid to Executive under this agreement.

 

  6. Covenant Not to Compete

While Executive is employed by Asbury, Executive shall not directly or
indirectly engage in, participate in, represent or be connected with in any way,
as an officer, director, partner, owner, employee, agent, independent
contractor, consultant, proprietor or stockholder (except for the ownership of a
less than 5% stock interest in a publicly-traded corporation) or otherwise, any
business or activity which competes with the business of Asbury or any affiliate
unless expressly consented to in writing by the Chief Executive Officer of
Asbury (collectively, “Covenant Not To Compete”).

In the event Executive’s employment terminates for any reason, the provisions of
the Covenant Not To Compete shall remain in effect for a period of one year
following payment to Executive as required under Sections 1 and 2, except that
the prohibition above on “any business or activity which competes with the
business of Asbury or any affiliate” shall be limited to AutoNation, Sonic,
Lithia, Group One, Penske Automotive Group inc. f/k/a United Auto Group, and
other public groups. Executive shall disclose in writing to Asbury the name,
address and type of business conducted by any proposed new employer of Executive
if requested in writing by Asbury. Executive agrees that in the event of a
breach by Executive of this Covenant Not To Compete, Asbury shall be entitled to
inform all potential or new employers of this



--------------------------------------------------------------------------------

Covenant and to cease payments and benefits that would otherwise be made
pursuant to Sections 1 and 2 above, as well as to obtain injunctive relief and
damages which may include recovery of amounts paid to Executive under this
agreement.

 

  7. Parachute Payment Limitation

Notwithstanding anything in this agreement to the contrary, if any severance pay
or benefits payable under this agreement (without the application of this
Section 7), either alone or together with other payments, awards, benefits or
distributions (or any acceleration of any payment, award, benefit or
distribution) pursuant to any agreement, plan or arrangement with Asbury or any
of its affiliates (the “Total Payments”), would constitute a “parachute payment”
(as defined in Section 280G of the U.S. Internal Revenue Code of 1986, as
amended, and regulations thereunder (the “Code”)), then the following shall
occur:

 

  (a) tax counsel selected by Asbury’s independent auditors and acceptable to
Executive shall compute the net present value to Executive of all the Total
Payments after reduction for the excise taxes imposed by Code Section 4999 and
for any normal income taxes that would be imposed on Executive if such Total
Payments constituted Executive’s sole taxable income; and

 

  (b) said tax counsel shall next compute the maximum Total Payments that can be
provided without any such Total Payments being characterized as “Excess
Parachute Payments” (as defined in Code Section 280G) and reduce the result by
the amount of any normal income taxes that would be imposed on Executive if such
reduced Total Payments constituted Executive’s sole taxable income.

If the result derived in clause (a) above is greater than the result derived in
clause (b) above by more than 10% of the result derived in clause (b) above,
then Asbury shall pay Executive the full amount of the Total Payments without
reduction. If the result derived from clause (a) above is not greater than the
result derived in clause (b) above by more than 10% of the result derived in
clause (b) above, then Asbury shall pay Executive the maximum Total Payments
possible without any such Total Payments being characterized as Excess Parachute
Payments. The determination of how such Total Payments will be reduced shall be
made by Executive in good faith after consultation with Asbury.

GENERAL PROVISIONS

 

  A. Employment is At Will

Executive and Asbury acknowledge and agree that Executive is an “at will”
employee, which means that either Executive or Asbury may terminate the
employment relationship at any time, for any reason, with or without cause or
notice, and that nothing in this agreement shall be construed as an express or
implied contract of employment.



--------------------------------------------------------------------------------

  B. Execution of Release

As a condition to the receipt of the Severance Pay payments and benefits
described in Sections 1 and 2 above, Executive agrees to execute a release of
all claims arising out of Executive’s employment or termination, including, but
not limited to, any claim of discrimination, harassment or wrongful discharge
under local, state or federal law.

 

  C. Other Provisions

This agreement shall inure to the benefit of and be binding upon the heirs,
executors, administrators, successors and assigns of Executive and Asbury,
including any successor to Asbury.

The transfer of Executive from Asbury to any of its affiliates shall not be
deemed to be a termination pursuant to clause (2) of Section 3 of this agreement
until such time as Executive is no longer employed by Asbury or any of its
affiliates. If Executive is transferred to an affiliate of Asbury, references to
“Asbury” herein shall be deemed to include the applicable affiliate to which
Executive is transferred.

The headings and captions are provided for reference and convenience only and
shall not be considered part of this agreement.

If any provision of this agreement shall be held invalid or unenforceable, such
holding shall not affect any other provisions, and this agreement shall be
construed and enforced as if such provisions had not been included.

Any disputes arising under or in connection with this agreement shall be
resolved by third party mediation of the dispute and, if such dispute is not
resolved within 30 days, by binding arbitration, to be held in New York City,
New York, in accordance with the rules and procedures of the American
Arbitration Association. Judgment upon the award rendered by the arbitrator(s)
may be entered in any court having jurisdiction thereof. Each party shall bear
his or its own costs of the mediation, arbitration or litigation.

All notices and other communications required or permitted under this agreement
shall be in writing (including a facsimile or similar writing) and shall be
deemed given when (1) delivered personally, (2) sent by certified or registered
mail, postage prepaid, return receipt requested or delivered by overnight
courier (provided that a written acknowledgment of receipt is obtained by the
overnight courier) to the party concerned at the address indicated below or to
such changed address as such party may subsequently give such notice of or
(3) if given by



--------------------------------------------------------------------------------

facsimile, at the time transmitted to the respective facsimile numbers set forth
below, or to such other facsimile number as either party may have furnished to
the other in writing in accordance herewith, and the appropriate confirmation
received (or, if such time is not during a business day, at the beginning of the
next such business day); provided, however, that notice of change of address
shall be effective only upon receipt:

 

If to Asbury:    Asbury Automotive Group, Inc.    c/o General Counsel    622
Third Avenue, 37th Floor    New York, NY 10017    Facsimile: (212) 297-2653 If
to Executive:    To the most recent address and facsimile number, if applicable,
of Executive set forth in the personnel records of Asbury.

This agreement supersedes any and all agreements between Asbury and Executive
relating to payments upon termination of employment or severance pay, including
but not limited to the Agreement and may only be modified in writing signed by
Asbury and Executive.

This agreement shall be governed by and construed in accordance with the laws of
the State of New York.

All payments hereunder shall be subject to any required withholding of federal,
state, local and foreign taxes pursuant to any applicable law or regulation.

No provision of this agreement shall be waived unless the waiver is agreed to in
writing and signed by Executive and the Chief Executive Officer of Asbury. No
waiver by either party of any breach of, or of compliance with, any condition or
provision of this agreement by the other party shall be considered a waiver of
any other condition or provision or of the same condition or provision at
another time.

The parties hereto acknowledge and agree that, to the extent applicable, this
agreement shall be interpreted in accordance with, and incorporate the terms and
conditions required by, Section 409A of the Code and the Department of Treasury
regulations and other interpretive guidance issued thereunder. Notwithstanding
any provision of this agreement to the contrary, in the event that the Company
determines that any amounts payable hereunder will be immediately taxable to
Executive under Section 409A of the Code and related Department of Treasury
guidance, the Company and Executive shall cooperate in good faith to (x) adopt
such amendments to this agreement and appropriate policies and procedures,
including amendments and policies with retroactive effect, that they mutually
determine to be necessary or appropriate to preserve the intended tax treatment
of the benefits provided by this agreement, to preserve the economic benefits of
this



--------------------------------------------------------------------------------

agreement and to avoid less favorable accounting or tax consequences for the
Company and/or (y) take such other actions as mutually determined to be
necessary or appropriate to exempt the amounts payable hereunder from
Section 409A of the Code or to comply with the requirements of Section 409A of
the Code and thereby avoid the application of penalty taxes thereunder.

This agreement may be executed in one or more counterparts, each of which shall
be deemed to be an original but all of which together will constitute one and
the same instrument.

AGREED TO AS OF THE DATE FIRST WRITTEN ABOVE:

 

BY EXECUTIVE       BY ASBURY AUTOMOTIVE GROUP, INC.

/S/ J. Gordon Smith

     

/S/ Philip R Johnson

Print Name:       Print Name and Title: J. Gordon Smith       Philip R. Johnson
      Vice President Human Resources